Citation Nr: 0405149	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  98-14 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for a right shoulder 
disability.  

3.  Entitlement to service connection for a right arm 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  

5.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to undiagnosed illness.  

6.  Entitlement to service connection for a sleep disorder, 
to include as due to undiagnosed illness.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
pulmonary disorder.  

8.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
memory loss due to undiagnosed illness.  

9.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On July 12, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Request the appellant's service 
medical records from the National 
Personnel Records Center in St. Louis, 
Missouri, and from the Reserve Personnel 
Center in New Orleans, Louisiana, 
particular those from his first period of 
active military service (September 1962 
to September 1966).  Notify the appellant 
that VA will undertake the responsibility 
of obtaining these records.  

2  Notify the appellant that he needs to 
submit competent evidence linking his 
back, right shoulder, right knee, 
pulmonary and hearing disorders with his 
military service.  

3.  Make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a VA orthopedic 
examination to determine the etiology of 
his back, right shoulder, and right knee 
disorders.  Any indicated diagnostic 
tests, studies, and consultations should 
be accomplished.  All current pathology 
should be identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA pulmonary 
examination to determine the etiology of 
his pulmonary disability.  Any indicated 
diagnostic tests, studies, and 
consultations should be accomplished.  
All current pathology should be 
identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA audiometric 
examination to determine the etiology of 
his defective hearing.  Any indicated 
diagnostic tests, studies, and 
consultations should be accomplished.  
All current pathology should be 
identified, and all pertinent 
symptomatology, findings, and diagnoses 
should be described, in detail.  The 
claims file must be made available to and 
reviewed by the examiner prior to the 
requested study, and the examination 
report should reflect that such a review 
was made.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 




addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



